Citation Nr: 1409989	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  05-10 647A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968, and from March 1969 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to service connection for posttraumatic stress disorder (PTSD), hepatitis C, and a bilateral foot disability, and continued a 20 percent disability rating for a service-connected chronic low back disability.  

The Veteran withdrew his appeal for a chronic low back disability in his April 2005 Substantive Appeal.  In a November 2006 rating decision, the RO granted entitlement to service connection for PTSD.  In September 2011, the Veteran's claims file was transferred to the San Diego, California RO, based on his residence.  In a March 2012 rating decision, the San Diego RO granted entitlement to service connection for disability of the feet.  As such, these issues are no longer before the Board.

The Veteran presented testimony before the undersigned Veterans Law Judge at a hearing held at the San Diego RO in June 2013.  A transcript of this hearing has been associated with the record and considered in this case.


REMAND

As an initial matter, the Board notes that the evidence reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  See March 2008 VA PTSD examination report, September 2007 VA Form 21-8940.  These records are not in the claims file.  At his VA PTSD examination, the Veteran indicated that he was receiving these benefits because of an injured arm.  The Veteran is not service-connected for an injury to his arm, and he has not claimed entitlement to service connection for an arm injury.  However, he has contended that he was diagnosed with hepatitis C when a doctor performing surgery on his arm in 1991 cut himself, and as a result the Veteran underwent blood tests revealing the diagnosis.  See Hearing testimony.   As such, these records may be relevant to the claim on appeal.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  While on remand, any SSA records must be obtained.

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  As noted above, at his hearing, the Veteran indicated that he was diagnosed with hepatitis C at the time of a surgery on his arm in 1991.  These records are not in the claims file or in VA's online records systems, and are relevant to his claim.  It is unclear from the record whether this surgery was performed by VA or a private physician.  In any event, these records should be obtained.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "'may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran clearly has a current diagnosis of hepatitis C.  In addition, he has made several contentions regarding the source of his hepatitis C.  He has indicated that he was inoculated with air gun injectors while in service.  See May 2012 Statement of Representative in Appeals Case in Lieu of VA Form 646, Hearing Testimony.  In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004), it was noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that a report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the Veteran's hepatitis C.

In addition, the Veteran has clarified that he has never used intravenous (IV) drugs, and specifically that he had not used them in service.  He noted that there was a VA medical record dated in June 2002 that appeared to reflect his reports that he used IV drugs while in military service, but that this was incorrect.  He did contend that he got a tattoo in 1972 while stationed in Thailand.  The Veteran's service personnel records confirm that he was stationed in Thailand in 1972 and 1973.  In addition, the Veteran has submitted lay statements corroborating his contention that he received a tattoo on his leg while stationed in Thailand.

The Veteran has also contended that he began having symptoms of hepatitis C while on active duty, that appeared to be influenza or other types of illness.  His service treatment records reflect that he was seen for influenza in February 1973.  He was seen again in August 1974, when it was noted that he was having chills, sweats, fever and headache intermittently.  The examiner referred to the February 1973 entry.  

As there is evidence of a possible in-service incurrence of disease or injury and a current diagnosis, the Board finds that the Veteran should be examined to determine whether hepatitis C had its onset in service or is otherwise related to his period of active duty service.

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability benefits, including any medical records used to make the decision(s).

The Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession.

2.  Ask the Veteran to identify the provider who performed the surgery on his arm in 1991.  

3.  Take the necessary steps to obtain all private or VA records pertaining to treatment of the Veteran's hepatitis C and surgery on his arm in 1991, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary releases.

4.  After obtaining the sought-after records, schedule the Veteran for a VA examination to determine the etiology of hepatitis C.  All indicated tests and studies should be conducted and a detailed history should be taken.

The claims folder, including this remand and a copy of Fast Letter 04-13, June 29, 2004, must be sent to the examiner for review.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hepatitis C was caused by or is otherwise related to any incident of active military service.   The examiner should address the Veteran's contentions that he received a tattoo while stationed in Thailand in 1972 and 1973, that he received inoculations with air gun injectors during service, and that he began having symptoms of hepatitis C even while on active duty.  (The Veteran's service treatment records reflect treatment for influenza and intermittent symptoms of chills, sweats, fever and headaches in February 1973 and August 1974.)  The examiner must provide reasons for each opinion and explain the medical probabilities of a relationship to military service given the onset of chronic symptoms as reported by the Veteran in the history obtained by the examiner.  The medical reasons for accepting or rejecting the Veteran's reports should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  If the benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

